Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6, 8, 10 – 16, 18, 20 and 31 – 34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 11 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“identifying, from among the media content items that will be distributed by the plurality of channels, a first media content item that has a respective timeslot of the plurality of timeslots and that is not available for retrieval from a content source for offline viewing in advance of the respective timeslot;
in response to identifying the first media content item, identifying a second media content item that is related to the first media content item and is available for retrieval from the content source for offline viewing:
retrieving, from the content source, the second media content item; and
generating for display a media content guide interface that includes identifiers for media content items that are available for offline viewing and excludes identifiers for media content items that are unavailable for offline viewing for the plurality of channels at a time when the user device is not connected to the content source, wherein an identifier of the second media content item which has been retrieved from the content source is displayed in a timeslot for the first media content item”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	The examiner has previously presented Ellis as generally teaching program guides, (col. 5 ll. 27 – 31, Fig. 10, col. 15 ll. 62 – 65).  Ellis further teaches that the program guide may replace unavailable content with content with similar characteristics, (Figs. 10, 13 and 24, col. 2 ll. 41 – 54, col. 20 ll. 58 – 65, col. 16 ll. 14 – 38).  However, Ellis does not clearly demonstrate 
	To supplement the teachings of Ellis, the examiner has previously presented Ruiz-Velasco as teaching that a program  guide may use offline resource data to generate program guide data, (Figs. 1 – 3, [0026], [0031] – [0032] and [0063]).  However, the combination of Ellis and Velasco does not clearly demonstrate the newly added limitation that the content guide includes media content items that are available of offline viewing and excludes media content items that are unavailable for offline viewing.
	The examiner further presents Diab et al., US Pub. 2011/0301963 A1 as teaching that the EPG may display choices for watching a movie offline, ([0032]).  But Diab further discloses that the EPG may display the same movie with different formats and may include display options for watching the movie at some other period instead of today and thus does not teach the limitation that the guide excludes media content items that are unavailable for offline viewing.  Therefore, Diab does not cure the deficiencies of the prior art described above and Claim 1 is considered allowable.
Claim 11 is considered allowable for the same reasons stated above. The dependent claims 2 – 6, 8, 10, 12 – 16, 18, 20 and 31 – 34 are allowed because they further limit independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Perkes et al., US Pub. 2002/0194601 A1 disclose that a Channel Guide is presented which reflects Channels available on users computer which may be content downloaded when the viewer was determined to be on line, ([0080]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421